APPEALS OF GEORGE SHAPIRO AND JOSEPH SHAPIRO.Shapiro v. CommissionerDocket Nos. 1695 and 1696.United States Board of Tax Appeals2 B.T.A. 620; 1925 BTA LEXIS 2315; September 28, 1925, Decided Submitted July 18, 1925.  *2315 Claude I. Parker, Esq., and Homer H. Tooley, C.P.A., for the taxpayers.  W. Frank Gibbs, Esq., for the Commissioner.  Before GRAUPNER, TRAMMELL, and PHILLIPS.  The taxpayers appeal from determinations of deficiencies for the calendar year 1919 as follows: George Shapiro$1,544.49Joseph Shapiro1,049.23By stipulation of counsel the appeals were consolidated.  The deficiencies result from the action of the Commissioner in determining that the taxpayers realized a taxable profit upon the dissolution and liquidation of a corporation in which the taxpayers were stockholders.  FINDINGS OF FACT.  1.  The taxpayers are individuals residing in Los Angeles, calif.2.  In 1919 each of the taxpayers owned 12,500 shares, or one-half, of the capital stock of the California Sanitary Canning Co., a corporation.  This stock had been acquired at a cost to each of $9,584.  3.  On December 31, 1919, the corporation was dissolved and the business was thereafter operated as a partnership, in which the taxpayers were equal partners, under the name of the California Sanitary Canning Co.  4.  The entire assests of the corporation, of the value of $33,914.62, *2316  were taken over by the partnership.  5.  The Commissioner computed the taxable profit realized by each taxpayer as follows: One-half the value of the corporation's assets which were taken over by the partnership$16,957.31Cost of stock9,584.00Profit7,373.31DECISION.  The determinations of the Commissioner are approved.  . ARUNDELL not participating.